Citation Nr: 1614303	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic genital pain. 

2.  Entitlement to service connection for a right wrist disorder. 

3.  Entitlement to service connection for a right toe disorder.

4.  Entitlement to service connection for a left finger disorder.

5.  Entitlement to service connection for a right lower leg and knee disorder.

6.  Entitlement to service connection for erectile dysfunction, claimed as a residual of a circumcision and/or vasectomy, or as secondary to service-connected posttraumatic stress disorder (PTSD) and/or lumbar degenerative disc disease.

7.  Entitlement to an initial compensable rating for a scar in the right inguinal area, status post-operative hernia repair.   

8.  Entitlement to an initial compensable rating for a scar in the left inguinal area, status post-operative hernia repair.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, West Virginia. 

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of this hearing has been associated with the record.  During the hearing, the undersigned held the record open for 60 days to allow for the submission of additional evidence; however, no additional evidence was added to the record within that time period.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, on the record at the January 2016 Board hearing, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for chronic genital pain, a right toe disorder, a right wrist disorder, a left finger disorder, and a right lower leg and knee disorder.

2.  For the entire appeal period, the Veteran's service-connected scar in the right inguinal area, status post-operative hernia repair, has been manifested by pain and tenderness.

3.  For the entire appeal period, the Veteran's service-connected scar in the left inguinal area, status post-operative hernia repair, has been manifested by pain and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for chronic genital pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a right toe disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a right wrist disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a left finger disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a right lower leg and knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.   For the entire appeal period, the criteria for an initial rating of 10 percent, but no higher, for scar in the right inguinal area, status post-operative hernia repair, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.118, Diagnostic Code 7804 (2008).

7.   For the entire appeal period, the criteria for an initial rating of 10 percent for scar in the left inguinal area, status post-operative hernia repair, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On the record during the January 2016 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for chronic genital pain, a right toe disorder, a right wrist disorder, a left finger disorder, and a right lower leg and knee disorder.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues. Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims for initial compensable rating for scars in the right and left inguinal area, status post-operative hernia repair, arises from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
In the instant case, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in April 2009 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Furthermore, the Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2016 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected scars in the right and left inguinal area, status post-operative hernia repair, was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, during the hearing the Veteran indicated that he did not receive treatment for his hernia scars.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran is currently in receipt of noncompensable ratings for his scars in the right and left inguinal area, status post-operative hernia repair, effective October 10, 2008, pursuant to Diagnostic Code 7804 (2008).  In this regard, the Board notes that, during the course of the appeal, effective October 23, 2008, and VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  However, as the Veteran has appealed with respect to the initially assigned ratings for his scars, which were assigned as of October 10, 2008, i.e., prior to the amendments, the AOJ has only applied such criteria to his claims, and he has not requested review of his claims under the new criteria, the amended regulations are inapplicable to the instant claims.

Under Diagnostic Code 7804 (2008), a scar that is superficial and painful on examination will be assigned a maximum 10 percent rating.  38 C.F.R. § 4.118.  

With respect to the remaining criteria applicable to scars, under Diagnostic Code 7801, a 10 percent rating is assigned for a scar on other than the head, face or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.). A 20 percent rating is awarded if the area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm,). Under Diagnostic Code 7802, if a scar on other than the head, face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater. A superficial and unstable (involving frequent loss of covering of skin over the scar) scar will be assigned a maximum 10 percent rating under Diagnostic Code 7803. Finally, Diagnostic Code 7805 provides that a scar may also be evaluated based on limitation of function of the affected part. 

In a November 2008 statement, the Veteran indicated that he experienced a chronic itching sensation, sporadic sharp pain in surgical area during movements, and occasional discomfort at surgical sites during physical stress.  

The Veteran was afforded a VA examination in April 2009, which revealed two scars in the inguinal area.  One measured 1 centimeter wide by 10 centimeters long, and the other measured .1 centimeter wide by 9 centimeters long.  The examiner noted that there was no tenderness on palpation, but that there was adherence to the underlying tissue for either scar.  Neither scar caused any limitation of motion or function, and there was no underlying soft tissue damage, skin ulceration, or skin breakdown associated with either scar. 

At his January 2016 hearing, the Veteran indicated that he experienced pain located at the scars from his right and left hernia surgeries.  He reported that he had pain when his clothes brushed against in both scars.  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  While the April 2009 VA examination failed to reveal any symptoms associated with the Veteran's scars other than adherence to the underlying tissue, the Veteran competently and credibly testified to painful and tender scars at his January 2016 Board hearing.  While the current criteria provides only for a single 10 percent disability rating for two painful scars, Diagnostic Code 7804 under the criteria in effect prior to October 23, 2008, provides for separate 10 percent disability ratings for each painful scar.  38 C.F.R. § 4.118.  

Therefore, as the Veteran's service-connected scars as residuals of right and left inguinal hernias are both painful, the Board finds that separate 10 percent ratings are warranted for each scar.

The Board has considered rating the Veteran's inguinal scars under other Diagnostic Code in order to provide him with higher ratings; however, as the these scars are not located on the head, face or neck, do not cover an area of 12 square inches (77 sq. cm.) or more, and do not cause limitation of function of a part of the anatomy,  higher ratings under other Diagnostic Codes pertaining to scars are not warranted.  See 38 C.F.R. § 4.118 (2008).

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's scars; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's scars with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are currently evaluated.  In this regard, the Veteran's separate 10 percent ratings for his scars contemplate all symptomatology associated with such disabilities, to include adherence to the underlying tissue and pain.  There are no additional symptoms, either demonstrated by the medical evidence of record or through the Veteran's lay statements, referable to his scars.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected scars.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in the instant case, there has been no allegation or evidence of unemployability.  In a February 2011 VA medical record, the Veteran indicated that he was doing well at work.  He has not contended that he is unable to work due to service-connected disabilities.  Accordingly, the question of entitlement to TDIU has not been raised.

In sum, Board finds that initial 10 percent ratings, but no higher, are warranted for the Veteran's hernia scars for the entire appeal period.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal with respect to the issue of entitlement to service connection for chronic genital pain is dismissed.

The appeal with respect to the issue of entitlement to service connection for a right toe disorder is dismissed.

The appeal with respect to the issue of entitlement to service connection for a right wrist disorder is dismissed.

The appeal with respect to the issue of entitlement to service connection for a left finger disorder is dismissed.

The appeal with respect to the issue of entitlement to service connection for a right lower leg and knee disorder is dismissed.

A initial rating of 10 percent, but no higher, for a scar in the right inguinal area, status post-operative hernia repair, is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating of 10 percent, but no higher, for a scar in the left inguinal area, status post-operative hernia repair, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for erectile dysfunction so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he began experiencing erectile dysfunction following an in-service circumcision, and that it worsened following an in-service vasectomy.  He also has indicated that a physician informed him that his erectile dysfunction was secondary to his in-service circumcision.  At his hearing, the Veteran claimed, in the alternative, that his erectile dysfunction was related to his service-connected back disability as a neurological impairment, or was a side effect of medication required to treat his service-connected PTSD. 

At the Veteran's April 2009 VA examination, the Veteran reported that his erectile dysfunction began after his in-service circumcision in 1985.  Specifically, he indicated that, after such surgical procedure, he had trouble with erectile dysfunction for two months.  Thereafter, he was able to achieve a partial erection and began using over-the-counter herbs to obtain a full erection.  Erectile dysfunction of an unclear etiology was diagnosed.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, as the April 2009 VA examiner did not offer a clear etiological opinion, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his erectile dysfunction.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for erectile dysfunction.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for erectile dysfunction as secondary to his service-connected PTSD and/or lumbar degenerative disc disease.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his erectile dysfunction.  All indicated tests and studies should be conducted. The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction had its onset in service, or is otherwise the result of a disease or injury in service, to include the Veteran's in-service circumcision and vasectomy?

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected back disability, to include as the result of associated neurological impairment, and/or medication required to treat his service-connected PTSD?

If the Veteran's erectile dysfunction has been aggravated by his service-connected back disability or medication required to treat his service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


